In re Trendwood Foundation, Inc. — Third Party; Silver Mount Corp. — Third Party; Forrest, John — Third Party; Louisiana National Bank — Third Party; Barton, John Jr. —Third Party; Forrest, Ray John — Third Party; Forrest, Beverly Rachel Janis— Third Party; applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. CA-5120; Parish of Orleans, Civil District Court, Div. “L”, No. 83-11570.
Prior report: La.App., 490 So.2d 1138.
Denied. The Court of Appeal is correct.